OPINION OF THE COURT
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [b]), order affirmed, with costs. The determination by the Appellate Division which reverses Trial Term’s setting aside of a jury verdict as being against the weight of the credible evidence is beyond this court’s power of review (Goehle v Town of Smithtown, 55 NY2d 995; Rochester Tel. Corp. v Green Is. Constr. Corp., 51 NY2d 788; Gutin v Mascali & Sons, 11 NY2d 97, 99; see Cohen and Karger, Powers of the New York Court of Appeals [rev ed], § 148, p 588). As to the defects in the charge discussed in the dissent at the Appellate Division, no question of law was preserved for review by this court.
Concur: Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer.